Berry, J.
Upon an examination of the briefs of counsel, and a reference to the paper-book, it appears to us that the *52important questions in this ease are questions of pure fact. In other words, the only important inquiry for this court is whether the finding of the court below is supported by the evidence. From our examination of the papers, we are satisfied that this inquiry must be answered in the affirmative.
Judgment affirmed.*

 Note. A. E. Johnson v. S. Y. Hyde et al. Berry, J. This case follows Tyrer v. Hyde. Judgment affirmed.